Citation Nr: 1613949	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 1965, and from April 1965 to March 1973.  He died in November 2010; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2011, a statement of the case was issued in June 2013, and a substantive appeal was received in June 2013.

The appellant testified at a travel Board hearing in June 2015 before the undersigned Veterans Law Judge (VLJ); however, due to audio malfunctions during her testimony a written transcript of the proceeding was unable to be transcribed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2016 submission, the appellant, through her representative, requested another Board hearing in light of the lack of a written transcript of the June 2015 proceeding.  Remand is necessary to schedule the appellant for a travel or videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the appellant and inquire whether she desires a travel or videoconference hearing before the Board, and schedule the appellant for the desired hearing.  

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




